Robert W. Duggan

611 S Fort Harrison Avenue, Suite 306

Clearwater, FL 33756

May 12, 2020

﻿

Pulse Biosciences

3957 Point Eden Way

Hayward, California 94545

Attn: Board of Directors

﻿

Re:Indemnification of Pulse Biosciences, Inc. and Board of Directors

Dear Directors:

This letter serves as formal agreement as between Robert Duggan (sometimes
referred to herein as “Indemnitor”), on one hand, and Pulse Biosciences, Inc.
(“Pulse”) and its Board of Directors, on the other, with respect to
indemnification of Pulse and of its past, present, and future corporate
directors, officers, and employees, among others, for the year May 13, 2020,
through May 13, 2021.  Reference is made to that expiring program of insurance
underwritten as follows:  XL Specialty Insurance Company, Policy No.
ELU155438-18; Berkley Life Sciences, Policy No. LME 5040671-11; Houston Casualty
Company, Policy No. 14-MG-18-A13801; Endurance Risk Solutions Assurance Co.,
Policy No. DOX10013039800; National Union Fire Insurance Company of Pittsburgh,
Pa., Policy No. 01-422-78-20; XL Specialty Insurance Company, Policy No.
ELU155440-18 (the “Expiring Program”), which is incorporated herein by
reference.  Capitalized terms that are undefined in this letter agreement shall
have the meaning as set forth in the Expiring Program.  

Whereas, Pulse has determined that in order to induce directors and other
individuals to provide, or continue to provide, services to Pulse, Pulse wishes
to provide for the indemnification of, and advancement of expenses to, its
directors and officers to the maximum extent permitted by law, and

Whereas, Pulse in the past has decided to purchase and maintain insurance on
behalf of any person who is or was a director, officer, employee or agent of the
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of such
person’s status as such, whether or not the corporation would have the power to
indemnify such person against such liability under the provisions of the DGCL,
as provided for in section 8.9 of the Pulse Bylaws, and





--------------------------------------------------------------------------------

 

May 12, 2020

Page 2

Whereas, Pulse previously purchased $30 million in directors and officers
liability insurance limits in a directors and officers insurance program
comprised of six stacked policies with $5 million in limits each, and

Whereas, Pulse has received a premium quotation of $2,612,600 of up-front
payments (which amount would be higher if Pulse elected to pay monthly) to renew
the Expiring Program for the annual period of May 13, 2020, to May 13, 2021, and

Whereas, Robert Duggan has agreed to provide $30 million to be used to provide
indemnification, including to Pulse’s directors, officers, and employees, as
well as to Pulse, on same terms as the Expiring Program as more fully set forth
herein,

IT IS NOW AGREED as between Mr. Duggan and Pulse and its Board of Directors
that:

1.



Indemnitor shall, or shall cause an entity to be formed by him, to deposit as
security for the obligations set forth herein cash and/or marketable securities
(the “Escrow Funds”) with a fair market value equal to the Minimum Value (as
defined below) into an escrow account, which funds shall be available to satisfy
all obligations under the Indemnity Agreement (as defined below), which will
provide coverage to all Insureds for any Claim on the same terms as the Expiring
Program.  The Escrow Agent will be determined by Indemnitor, subject to the
reasonable approval of the Board.  Indemnitor shall have the ability to trade
the securities in the Escrow Account, as well as to substitute or replace
securities in the escrow account with other securities, so long as any such
substitution or replacement does not reduce the value of the escrow account to
less than the Minimum Value during the term of this agreement.  Each month the
fair market value of the Escrow Account shall be measured, and if above the
Minimum Value, any excess may be withdrawn by Indemnitor, in his sole
discretion.  To the extent the fair market value is below the Minimum Value, any
deficiency shall be deposited into the Escrow Account by Indemnitor within five
(5) business days following the end of the month.  The “Minimum Value” shall
mean (a) with respect to cash, one hundred percent (100%) of the limit of
liability set forth in paragraph three below, and (b) with respect to marketable
securities, such securities valued at one hundred twenty percent (120%) of the
limit of liability set forth in paragraph three below, both less any payments
made under this letter agreement, including any subsequent revisions and/or
amendments.  If the Escrow Funds is made up of a combination of both cash and
marketable securities, the values of each component of the fund shall be
maintained proportionally to preserve the percentages set forth at 1(a) and 1(b)
above.

2.



For the avoidance of doubt, Indemnitor shall maintain the right to all income
generated from the Escrow Account, including but not limited to interest,
dividends, realized gains, and unrealized gains.    Indemnitor will have the
right to transfer securities and cash to and from the account with board
authorization.

3.



The Escrow Funds shall be used to advance and indemnify any Insured Person for
any Claim made during the annual period of May 13, 2020, through May 13, 2021,



--------------------------------------------------------------------------------

 

May 12, 2020

Page 3

on substantially the same terms and conditions as set forth in the Expiring
Program,  including that the limit of liability shall be $20,000,000 with an
additional $10,000,000 “Side A” limits, and except that the period of
indemnification shall be as set forth in this paragraph, and the Indemnitor
shall have no obligation to offer any Optional Extension Period as described in
the Expiring Program. 

4.



For the avoidance of doubt, Indemnitor shall be obligated to make payments from
the Escrow Fund for any Claim falling within Insuring Agreement I(A) and/or I(D)
as set forth in the primary policy of the Expiring Program. 

5.



The Escrow Funds are not owned or controlled by Pulse and shall not be the
property of the estate of Pulse in any bankruptcy or insolvency proceeding.

6.



Indemnitor shall be paid a fee, to the extent permissible by law, of $2,500,000
in consideration of the obligations set forth herein, such fee to be due, owing,
and collectible on May 13, 2021. 

7.



At the end of the annual period of May 13, 2020, to May 13, 2021, and after the
closing and final resolution of any claims falling within the terms of the
Indemnity Agreement, all rights to the Escrow Funds shall revert to Indemnitor
free and clear. 

8.



It is intended that this letter agreement will be replaced and superseded by a
later agreement (the “Indemnity Agreement”) more fully setting forth the rights
and obligations of the parties hereto, which shall be duly considered,
authorized, and agreed-to by the Pulse Board of Directors and which shall not
materially alter or diminish the indemnification and rights provided for in this
letter agreement.

9.



Any claim by any individual asserting a right to advancement and/or
indemnification by Pulse shall continue to be reviewed and determined in the
ordinary course as provided for in the Pulse Bylaws, any private indemnity
agreements, any other applicable corporate governance documents, and applicable
law.  Any claim by any individual or Pulse with respect to the rights set forth
in this letter agreement (and the anticipated subsequent Indemnity Agreement)
shall first be submitted to Indemnitor, who shall provide his position with
respect to such claim within five (5) business days.  To the extent there is any
dispute with respect to the Indemnitor’s determination or a dispute about any
aspect of this letter agreement (and the anticipated subsequent Indemnity
Agreement), such dispute shall be submitted to a neutral third party and
resolved via an expedited process.  The parties hereto shall agree to and
designate a neutral third party and agree to the details of the expedited
dispute resolution process in the Indemnity Agreement.  To the extent a dispute
arises prior to the execution of the Indemnity Agreement, or to the extent that
no neutral third party has been agreed to in the Indemnity Agreement, or to the
extent that any agreed-to neutral third party is unavailable or unable to
resolve the parties’ dispute in a timely manner, then the parties shall agree to
a new neutral third party within ten (10) business days.  If the parties cannot
so agree after ten (10) business days, they shall submit their dispute to a
third party arbitrator 



--------------------------------------------------------------------------------

 

May 12, 2020

Page 4

selected by the staff at the New York City office of JAMS and to be administered
in accordance with JAMS rules, including the Optional Expedited Arbitration
Procedures.  The determination of the neutral third party (including, for
purposes of clarity, any arbitrator selected by the staff at JAMS to the extent
applicable) with respect to any dispute shall be binding and
non-appealable.  The costs of any dispute resolution as set forth in this
section 9 shall be split evenly between the Company and the Indemnitor.

10.



The Insureds under the Expiring Program are third party beneficiaries of this
letter agreement and the Indemnity Agreement.  

﻿

﻿

 

Very truly yours,

﻿

/s/ Robert Duggan

﻿

Robert Duggan

﻿

 

﻿

AGREED AND ACCEPTED

 

 

﻿

/s/ Darrin R. Uecker

﻿

Board of Directors
Pulse Biosciences, Inc.

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------